No. 12482

          I N T E SUPREME C U T O T E STATE O MONTANA
               H           OR    F H         F

                                           1974



T E STATE O MONTANA,
 H         F

                                P l a i n t i f f and Respondent,

          -vs   -
JOHN C. PETERS,

                                Defendant and A p p e l l a n t .



Appeal from:        D i s t r i c t Court o f t h e Eighth J u d i c i a l D i s t r i c t ,
                    Honorable R , J. Nelson, Judge p r e s i d i n g .

Counsel of Record:

     For A p p e l l a n t :

                J. Vaughan Barron argued, Great F a l l s , Montana

     For Respondent :

                Hon. Robert L. Woodahl, Attorney General, Helena,
                 Montana
                Thomas J. Beers, A s s i s t a n t Attorney General, appeared,
                 Helena, Montana
                J. Fred Bourdeau, County Attorney, Great F a l l s , Montana
                Thomas H. Clary, Deputy County Attorney, argued, Great
                 F a l l s , Montana



                                                   Submitted:        June 12, 1974

                                                    Decided :SEP            (17'4
Filed :    3n: 7 6    1'?-ffl
Hon. Robert Keller, District Judge, sitting in place of Mr. Chief
Justice James T. Harrison, delivered the Opinion of the Court.
        Appellant was convicted of two counts of burglarly, from
which he appeals, in the district court of the eighth judicial
district of the State of Montana, in and for the County of Cascade,
the Honorable R. J. Nelson presiding.
        Police officers of the Great Falls City Police Department
suspected the appellant of having been engaged in certain burg-
laries in the city of Great Falls.   They learned his true name
on August 3, 1972, and further learned that he was then a parolee,
had absconded from the supervision of his parole officer in Billings,
and had been in violation of his parole since January 1972.    A
warrant for appellant's arrest was issued by the district super-
visor of the State Board of Pardons, and armed with this warrant,
several detectives from the Great Falls City Police Department
went to the Northern Hotel in the city of Great Falls, knocked on
appellant's door, identified themselves as policemen, entered
the room and placed appellant under arrest.   Upon entering the
room, one of the officers testified that he saw in plain view a
Ward's Airline TV, a Lear Jet tape player, and a Panasonic TV.
All of these items matched the description of items reported
stolen in burglaries of which appellant was suspected.
       A systematic search was made of the premises at that time
without a search warrant and several other items were recovered
that the officers believed to be stolen in other burglaries.
Counsel for appellant moved to suppress all of the evidence ob-
tained at appellant's room at the Northern Hotel and a suppression
hearing was held before the Honorable Truman Bradford.   The motion
to suppress was denied and at the trial of appellant some of the
items were admitted into evidence.   It was stipulated at oral argu-
ment in this Court that only the items that were in plain view,
mentioned above, were in controversy and other items of search,
whether admitted or not, were not relevant to this appeal.
        Both parties stipulate that appellant was arrested pur-
suant to a valid arrest warrant and the issue presented by appel-
lant is whether or not law enforcement officers may search and
examine the contents of the premises where a person was arrested
without first obtaining a valid search warrant.
        Respondent goes further, not only in urging that this
Court find in the affirmative to the contention raised by appel-
lant, but to find that a parolee's rights are something less than
that of an ordinary citizen and that under those circumstances,
a systematic search may be made of the entire premises of the
parolee without a valid search warrant.
        Neither issue is presented to this Court on this appeal.
The only question here is whether or not items of stolen property,
which are in plain view at the time of a valid arrest, are ad-
missible in evidence.   That they are has been well established.
                                    443,
Coolidge v. New Hampshire, 403 ~ . ~ . / 9S.Ct. 2022, 29 L Ed 2d 564.
                                           1
        The transcript of the suppression hearing is before the
Court and there is substantial evidence to support the trial court's
findings that the motion to suppress should be denied as to these
three items.   One of the arresting officers, a sergeant detective
of the Great Falls City Police Department in charge of burglaries,
was familiar with the inventory of burglarized items, identified
the three items of stolen property in plain view at appellant's
hotel room, and testified that he identified and believed these
three items to be stolen at the time he saw them.    The trial judge
was in a better position to assess the credibility of the witnesses,
and there being substantial evidence to support his ruling, his
findings shall not be disturbed.
        The judgment of the district court is affirmed.
Hon. R o b e r t Keller, D i s t r i c t J u d g e ,
s i t t i n g i n p l a c e o f M r . Chief J u s t i c e
James T. H a r r i s o n .